Burnside, J.
By the 119th section of the Act of the 16th June, 1836, relative to executions, the purchaser is declared to be the landlord after the sheriff acknowledges and delivers his deed, and he has the like remedy to recover any rents accruing out of the premises; and the 120th section provides that after notice to the tenant, he has a right to recover any rent accruing subsequently to the acknowledgment of the deed: Dunl. 831-2. Was there any rent accruing from the defendant to his landlord subsequent to the sale ? [His Honour here stated the case.] It is ruled in the case of the Bank v. Ege, 7 Watts, 436, that a purchaser of real estate at the sheriff’s sale in the middle of a term is not entitled to the rent payable by the tenant, if by the terms of the lease the same was payable in advance at the beginning of the year.
This rules the case before us. Here the rent was to be appropriated when the lease was entered into and executed. The consideration was valued, there was no money or grain to be given to the landlord by the tenant, and it was on this condition that the field was farmed. No rent accrued to Shauffer subsequent to the acknowledgment of the sheriff’s deed, and it was properly ruled that the plaintiffs were not entitled to recover.
The judgment is affirmed.